Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is correct in their assessment of Kyodo. While Kyodo teaches neutralizing an etchant gas, such as SF6, by incorporating a chlorine-based gas, such as SiCl4, Kyodo teaches the ratio of the etchant gas to neutralizing gas is equimolar (1) or less. Thus, Kyodo fails to suggest a ratio of etchant gas to neutralizing gas of 1.1 or more. Additionally, Kyodo teaches adding an etchant gas to a porous glass preform, and not a consolidated one. Although Berkey teaches adding an etching gas to treat a consolidated optical fiber preform, Berkey is silent regarding the neutralization of the etchant gas surrounding the optical fiber preform. As stated by the Applicant, Dawes teaches diluting a fluorine gas by flowing a diluting gas into a furnace cavity, but is silent regarding a neutralizing effect. Thus, applicant’s arguments were found persuasive and provide for the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741